Exhibit 4.57 Amarin 694/005 Protocol AN01.01.0012 Change Order no. 2, 8th June 2006 Change Order DATED the 8th day of June 2006. BETWEEN Amarin Neuroscience Limited of King’s Park House, Laurelhill Business Park, Stirling, UK FK7 9PQ (‘Amarin’) AND ICON Clinical Research Limited of South County Business Park, Leopardstown, Dublin 18 (‘ICON’) WHEREAS: A. The parties entered into an Agreement for Services on 30th June 2005, concerning Study known as Protocol AN01.01.0012A Multi-centre, double-blind, randomized, parallel group, placebo-controlled trial of ethylepa (Ethyl-Icosapent) in patients with Huntington’s Disease.This is a Europe only study. B. The main changes to the project specifications are to the study timelines, the site and patient distribution and the CRF page numbers.The revised specifications are detailed in Appendix 1 attached. IT IS AGREED BY THE PARTIES AS FOLLOWS: 1. The parties agree to amend the Agreement to reflect changes set out in the ‘European Revised Project Specifications and Cost Document’ which is attached hereto and incorporated hereby. 2. Save as otherwise provided in this Change Order, all the terms and conditions of the Agreement dated the 30th June 2005 shall remain in full force and effect. 3. The value of this Change Order shall be £382,057 in direct fees and £1,385,655 in pass through costs.The direct fees shall be paid in an initial fee of 10% at signature of this agreement and monthly fees thereafter as outlined below: Change Order Direct Fee Value: £382,057 Initial Payment 10% on siqnature of Change Order (June 06) £38,205 Monthly Payments x 12 months (June’06 to May’07) £28,654.33 Amarin 694/005 Protocol AN01.01.0012 Change Order no. 2, 8th June 2006 IN WITNESS WHEREOF, the parties hereto have executed this Change Order by their duly authorised representatives on the date(s) written below. Amarin Neuroscience Limited ICON Clinical Research Limited King’s Park House South County Business Park Laurelhill Business Park Leopardstown UKFK7 9PQ Dublin 18 United Kingdom Ireland 30 June 2006 29 September 2006 DATE DATE /s/ Anthony Clarke /s/ Sean Leech SIGNED SIGNED A. CLARKE SEAN LEECH NAME NAME V.P. CLINICAL DEVELOPMENT EXEC. VP COMMERCIAL AND ORGANISATIONAL DEVELOPMENT TITLE TITLE Amarin Neuroscience CONFIDENTIAL Change Order No. 2 Version 4, 7th of June 2006 Appendix 1 Change Order No. 2 Europe Revised Project Specifications and Cost Document Version 4, Submitted 7th June 2006 A MULTICENTRE, MULTINATIONAL, DOUBLE-BLIND, RANDOMISED, PARALLEL GROUP, PLACEBO CONTROLLED TRIAL OF ETHYL-EPA (ETHYL-ICOSAPENT) IN PATIENTS WITH HUNTINGTON’S DISEASE Protocol Number: AN01.01.0012 Page 1 of 18 Amarin Neuroscience CONFIDENTIAL Change Order No. 2 Version 4, 7th of June 2006 1.Introduction This document includes revised specifications to the Clinical Research Proposal Version 5 Submitted 17 May 2005 and the Change Order #1 document (Version 2, Dated 15 Nov 2005) and associated costs for the clinical conduct of study AN01.01.0012 in Europe.The main changes to the project specifications are to the study timelines, the site and patient distribution and the CRF page numbers.For Biometrics, we have removed the costs for the US study and the synergies for managing both studies in parallel. The study set-up was delayed primarily due to the late delivery of the final signed protocol to ICON on the 9th of August.Study set-up was also delayed due to the delay in providing details of the required number of pre-selected sites.Details of the final 5 sites were provided to ICON on the 14th of September 2005. Consequently the selection of study sites was delayed as well as EC and regulatory submissions.The other study timelines will also be affected accordingly. It is now planned to conduct this study in 6 countries.Austria, Italy and Portugal have been added to the countries originally selected (other countries previously agreed are:Germany, Spain, UK and Netherlands, however Netherlands has now been excluded). Allowing for staggered site initiations, we estimate that the total number of monitoring visits for each site will vary from 7 to 9 visits.We propose that the monitoring frequency from April to August 2006 be every 5 weeks.This will have an impact on CRA and CPM allocation and these allocations have been increased accordingly (CPM 0.8 FTE, CRA 4.6 FTE).The increase in CRA allocation has also been due to an increase in the number of CRF pages from 60 pages to 96 pages.We have been able to reduce the planned number of CRAb allocated after study set-up from a total of 3 FTEs to 2.8 FTEs (January2006 to March 2006). In order to effectively manage the study we have extended the Project Manager to 0.8 FTEs from the original 1-month after the planned FPI (1st September 2005) until 15 days after, the revised planned FPI (15th December 2005). Following the meeting with Amarin on 7th November 2005, it was agreed that as the clinical resource required will be heavily dependent on enrolment and site activity, and as the CRF has increased to a 96-page CRF (from 60 pages) ICON will actively evaluate the clinical resource on an ongoing basis and provide 3-monthly reports to Amarin of the same.Where required, ICON will adjust the clinical resource, following written approval from Amarin. During a subsequent meeting with Amarin on 16th February 2006 it was agreed that additional changes in specifications would be included in Change Order No: 1. Page 2 of 18 Amarin Neuroscience CONFIDENTIAL Change Order No. 2 Version 4, 7th of June 2006 2.Revised Clinical project Specifications (1)Project Timelines: The table below summarizes the original and revised projected timelines for the conduct of this study. Milestone Original Date Revised Date ICON involvement begins 1st April 2005 1stApril 2005 Final Protocol Available* 1st June 2005 9th August 2005 First patient in 1st September 2005 15th December 2005 Last patient screened Not specified June 2006 Last patient in 1st March 2006 July 2006 The proposed revised dates for LPO, Database lock and ICON end will be according to previously agreed intervals. The revised timelines include the following revisions: · A delay of 2.5 months to study set-up. · The inclusion of the 1-month follow-up period (i.e. patients will be in the study for 6 months plus 1 month follow-up) · The inclusion of an additional 2 weeks period (It was planned to screen the first patient in December 2005; in the project meeting in November it was decided that the last patient in date would be June 2006, in total 6.5 months). · Last patient in date means date last patient randomised to medication · Last patient out date is 1 month/35 days after last patient off treatment. (2)Site and Patient Distribution Approximately 37 sites will be contacted and surveyed to establish their interest and suitability for participating in this study (originally 38 planned).It is planned to conduct a total of 37 pre-study visits (originally 33 planned) and to initiate 30 sites (originally 30 planned). Page 3 of 18 Amarin Neuroscience CONFIDENTIAL Change Order No. 2 Version 4, 7th of June 2006 The tables below show the site and patient distribution per the original contract as well as the current site and patient distribution. Original Site and Patient Distribution Country Number of screened sites Number of initiated sites Number of randomized patients Germany 14 12 96 Netherlands UK 24 18 144 Spain TOTAL 38 30 240 Revised Site and Patient Distribution Country Number of screened sites Number of initiated sites Number of randomized patients Austria 2 2 24 Germany 9 9 80 Italy 4 4 30 Netherlands 1 0 0 Portugal 3 2 8 Spain 5 4 28 Switerland 1 0 0 UK 12 9 70 TOTAL 37 30 240 Page 4 of 18 Amarin Neuroscience CONFIDENTIAL Change Order No. 2 Version 4, 7th of June 2006 (3)Staff Allocation Based on the revised study timelines and the current site and patient distribution the clinical study team allocation has been revised as follows: FTE Staff Time Allocation 0.4 Project Manager Allocated in April 2005 0.8 Project Manager Allocated from 1st of May 2005 through 31st of December 2005 0.6 Project Manager Allocated from 1st of January 2006 through 31st of March 2006 0.8 Project Manager Allocated from 1st of April 2006 through 31st of August 2006 0.6 Project Manager Allocated from 1st of September 2006 through 31st of January 2007 0.8 Project Manager Allocated from 1st of February 2007 through 31st of May 2007 1.5 Clinical Research Associate(s) Allocated in April 2005 3.0 Clinical Research Associate(s) Allocated from 1st of May 2005 through 31st of December 2005 2.8 Clinical Research Associate(s) Allocated from 1st of January 2006 through 31st of March 2006 4.6 Clinical Research Associate(s) Allocated from 1st of April 2006 through 31st of August 2006 3.4 Clinical Research Associate(s) Allocated from 1st of September 2006 through 31st of May 2007 0.7 Clinical Research Assistant(s) Allocated in April 2005 1.4 Clinical Research Assistant(s) Allocated from 1st of May 2005 through 31st of December 2005 1.2 Clinical Research Assistant(s) Allocated from 1st of January 2006 through 31st of March 2006 1.4 Clinical Research Assistant(s) Allocation from 1st of April 2006 through 31st of August 2006 1.2 Clinical Research Assistant(s) Allocation from 1st of September 2006 through 31st of May 2007 Therapeutic Director Allocated for 5 days for study duration Clinical Regulatory Compliance Associate Allocated for 17 days for study duration Accounting Administrator Allocated for 69 days for study duration Page 5 of 18 Amarin Neuroscience CONFIDENTIAL Change Order No. 2 Version 4, 7th of June 2006 The above allocations are also based on the participation of 30 sites in the project, 96 CRF pages per patient and on a 5-weekly monitoring visit frequency from April 2006 to August 2006 and 7-weekly thereafter (previously 6 weekly) for a total of 7-9 visits per site (previously 8).Based on the recruitment rates expected at EU sites, on-site monitoring activities and the revised number of CRF pages will take approximately 10 hours to perform. ICON will actively evaluate the clinical resource on an ongoing basis and provide 3-monthly reports to Amarin of the same.Where required, ICON will adjust the clinical resource, following written approval from Amarin. (4)Clinical Documentation The following changes in project specifications have been made in respect to study documentation: · ICON will write the Austrian Protocol Amendment required for EC and regulatory submissions. · ICON will organise for the translation of medication instructions through a third party vendor. · ICON will organise for the translation of the study protocol into Spanish through a third party vendor. · ICON will organise for the translation of regulatory documentation through a third party vendor. (5)Clinical Activities (a)Administration of Investigator Payments ICON will be responsible for the administration of investigator payments and hospital and pharmacy fees, where necessary.Payments will be made by ICON on a 3-monthly basis.All payments, which will be agreed in advance, will be charged to Amarin as “pass-through”.In addition Amarin will provide ICON with a float of 30% of the total budget of investigator fees for the payment of investigator fees to support the agreed up front payments to sites. (b)Regulatory Submissions ICON will be responsible for any follow-up or re-submission of regulatory clinical trial submissions to the relevant authorities in Germany, Spain and the UK.Any future request will be documented in a change notification before documented in a change order.(Amarin has requested ICON to be responsible for any new submission or follow-up). ICON will complete the AMG form for the German submission and will make the local regulatory notifications.ICON has also provided advice to Alison Bannon (Sub-contractor of Amarin) regarding regulatory submissions for a total of 8 hours. Page 6 of 18 Amarin Neuroscience CONFIDENTIAL Change Order No. 2 Version 4, 7th of June 2006 ICON will be responsible for making regulatory clinical trial submissions to the relevant authorities in Austria, Italy (including the Osservatorio web site) and Portugal.Amarin will provide draft documentation for the Austrian and Portuguese submissions. ICON will be responsible for any additional notification or submission. Amarin will be responsible for responding in a timely way to questions from regulatory agencies to affect a final outcome.ICON will assist, as appropriate (c)Ethics Committee Submissions ICON will be responsible for preparing 27 local and 6 central ethics committee submissions in Austria, Germany, Italy, Portugal, Spain and in the UK.Both Amarin and ICON will be responsible for responding in a timely manner to questions raised by ethics committees to affect a final outcome. Page 7 of 18 Amarin Neuroscience CONFIDENTIAL Change Order No. 2 Version 4, 7th of June 2006 3.Revised Biometrics Project Specifications The following changes have been made to the Biometrics costs and specifications: Data Management Contract CO#1 Comments US Study and Synergies: - - Both the costs for the US study and the synergies (for managing both studies in parallel) have been removed. Timelines (EU study): 21 28 The original contract specifications were based on 21 months (from 1 Apr 05 to 1 Jan 07).The date for database lock has been moved so the timelines have been extended by 5 months thus increasing the costs for the following activities:Project Management, teleconferences and the review of monthly central laboratory and ECG transfers.The date for Database lock is estimated to be 4-6 weeks post Last Patient Last Visit (LPLV) date.ICON will make all possible efforts to achieve Database Lock as early as possible. Status Reports (EU study): 21 76 The original contract specifications were based on monthly status reports over 21 months.From April 2006 status reports will be provided on a weekly basis, thus the number of reports has increased to 76. Face-to-face Meetings (EU study): 2 6 The original contract specifications were based on attendance at two face-to-face meetings.Four additional meetings have been included (including travel costs) as the Data Management group has already attended two meetings to date and it is expected that there will be quarterly meetings on an ongoing basis. Pages (EU Study): 13,680 21,816 The original contract specifications were based on 13,680 (24 drop-outs x 30 pages plus 216 completers x 60 pages) pages.The number of CRF pages has now increased to 21,816 pages (24 drop-outs x 45 pages plus 216 completers x 96 pages), thus increasing the costs for data and query processing (10%). CRF Design (EU study): 60 96 The original contract was based on 30 unique/30 replicate CRF pages.This has now increased to 30 unique/66 replicate pages thus increasing the costs for CRF design. Note:No changes have been applied to the Biostatistics costs and specifications as the Statistical Analysis Plan(s) has yet to be finalised. Page 8 of 18 Amarin Neuroscience CONFIDENTIAL Change Order No. 2 Version 4, 7th of June 2006 4.Revised Pass-through Costs The following changes have been made to the cost estimates of pass-through costs. Activity Description Travel Costs Cost estimates for site visits have been increased from an average of £210 to £300 due to the revised site allocation.It is estimated that there will be an additional 26 visits conducted. Translations Translation costs for the following have been included in the budget: Translation of patient cards into 7 languages. Translation of medication instructions into 7 languages. Translation of the study protocol into Spanish. Translation of the study synopsis into 3 additional languages. Translation of the informed consent form into 4 additional languages. Translation of additional EC documentation for 6 additional submissions. Translation of regulatory documents from three languages into English. Translation of investigator contracts. Regulatory Agency Fees Regulatory fees for 3 clinical trial submissions have been included in the revised pass-through budget. Ethics Committee Fees EC fees for one less EC submission have been deduced from the revised pass-through budget. Investigator Fees Cost estimates for investigators fees including hospital overheads and pharmacy fees have been included in the revised past-through budget. Page 9 of 18 Amarin Neuroscience CONFIDENTIAL Change Order No. 2 Version 4, 7th of June 2006 5.Revised Cost Estimates (Clinical)5.Revised Cost Estimates (Clinical) Cost estimates for ICON services and associated “pass-through” costs are presented in this section.These cost estimates reflect the changes in cost associated with the revised project specifications presented in sections 1-3.Should these or other project specifications change the cost estimate provided herein may require modification. Clinical Research Management Units Number of Units Price per unit* Revised Cost (STG£) Contract (STG£) Change Order (STG£) Therapeutic Director Days 5 1,330 6,651 6,651 0 Project Manager Days 357 922 329,143 252,780 76,363 Clinical Research Associate Days 1663 497 827,105 580,952 246,153 Clinical Research Assistant Days 633 390 246,579 197,766 48,813 Clinical Regulatory Compliance Days 17 511 8,692 6,977 1,715 Account Administrator Days 69 494 34,076 34,076 0 CLINICAL RESEARCH MANAGEMENT SUB-TOTAL £1,452,246 £1,079,202 £373,044 *Figures in the “Price per unit” column have been rounded, figures in the “Total” column are correct. Page 10 of 18 Amarin Neuroscience CONFIDENTIAL Change Order No. 2 Version 4, 7th of June 2006 Support Services Units Number of Units Price per unit* Revised Cost (STG£) Contract (STG£) Change Order (STG£) Local Ethics Committee Submissions Sites 27 552 14,905 16,562 -1,657 Central Ethics Committee Submission Sites 6 828 4,968 3,312 1,656 Regulatory Submission Submission 3 3,005 9,015 0 9,015 ICOTrack Set-up System Set- 1 2,795 2,795 2,795 0 ICOTrackMaintenance Months 26 177 4,612 4,612 0 SUPPORT SERVICES SUB-TOTAL £36,295 £27,281 £9,013 *Figures in the “Price per unit” column have been rounded, figures in the “Total” column are correct. ICON CLINICAL RESEARCH £1,488,541 £1,106,484 £382,057 Page 11 of 18 Amarin Neuroscience CONFIDENTIAL Change Order No. 2 Version 4, 7th of June 2006 Estimated pass-through costs Units Number of Units Price per unit Revised Cost (STG£) Contract (STG£) Change Order (STGE) Travel Site Visit Adjustment Visits 333 300 99,900 69,810 30,090 Additional Site visits Visit 26 300 7,800 0 7,800 Team Meetings Meetings 7 629 4,402 4,402 0 Sponsor Meetings Meetings 7 1,118 7,827 7,827 0 Investigator Fees Investigator Fees Patient 240 4,900 1,176,000 0 1,176,000 Pharmacy Fees site 30 340 10,200 0 10,200 Hospital Overheads 10% per 240 490 117,600 0 117,600 Investigator Meetings Travel Attendees 69 1,747 120,543 120,543 0 Administrative Fee - 10% 12,054 12,054 0 Translations Protocol synopsis (1,000 words) Language 6 391 2,348 1,174 1,174 Protocol Language 1 3,000 3,000 0 3,000 Informed consent document Language 7 783 5,479 2,348 3,131 EC documents Submission 33 433 14,297 11,265 3,033 Medication Instructions Language 7 120 840 0 840 Regulatory documents Submission 3 866 2,598 0 2,598 Patient Cards Language 7 53 371 0 371 Investigator Contracts Site 23 800 18,400 0 18,400 Other Teleconferencing (3 lines) Meetings 65 84 5,451 5,451 0 Ethics Committee Fees Sites 33 559 18,448 19,007 -559 Regulatory Fees Submission 3 800 2,400 0 2,400 Courier per site/month 120 71 33,258 24,710 8,548 Mobile phones per CRA per 25 42 3,675 2,646 1,029 £1,666,891 £281,237 £1,385,655 CLINICAL RESEARCH TOTAL £1,488,541 £1,106,484 £382,057 ESTIMATED PASS THROUGH COSTS £1,666,891 £281,237 £1,385,655 OVERALL TOTAL £3,155,432 £1,387,720 £1,763,512 Page 12 of 18 Amarin Neuroscience CONFIDENTIAL Change Order No. 2 Version 4, 7th of June 2006 Revised cost Estimates (Biometrics) Data Management Contract Costs Removal of US Study Costs and Synergies EU Study Cost (No Synergy) New Costs (CO#1) Change in Specifications Cost Reduction 1. Project Management £30,677 £17,367 £13,310 £29,951 £16,641 -£726 Planning £9,409 £6,914 £2,495 £3,327 £832 -£6,082 Communications £9,409 £6,914 £2,495 £3,327 £832 -£6,082 Set-up of Status Reports £992 £22 £969 £969 £0 -£22 Ongoing Status Reports £1,884 £637 £1,248 £4,515 £3,267 £2,631 2. Meetings Teleconference with Sponsor £7,651 £3,612 £4,039 £5,385 £1,346 -£2,265 Kick-off Meeting £3,328 £75 £3,253 £3,253 £0 -£75 Face-to-face Meetings £3,948 £1,997 £1,952 £16,263 £14,312 £12,315 3. Project Set-up Data Management Plan £4,225 £1,492 £2,733 £2,733 £0 -£1,492 Study Specific Procedures £5,147 £1,104 £4,042 £4,042 £0 -£1,104 Page 13 of 18 Amarin Neuroscience CONFIDENTIAL Change Order No. 2 Version 4, 7th of June 2006 Data Management Contract Costs Removal of USStudy Costs andSynergies EU Study Cost (No Synergy) New Costs (CO#1) Change in Specifications Cost Reduction Edit Check Document £6,659 £1,906 £4,753 £4,753 £0 -£1,906 Data Management Report £3,026 £649 £2,376 £2,376 £0 -£649 Database Setup £14,839 £1,628 £13,211 £13,211 £0 -£1,628 Edit Programming £28,107 £8,046 £20,061 £20,061 £0 -£8,046 Data Listings - Programming £3,026 £649 £2,376 £2,376 £0 -£649 Central Laboratory - Programming £4,886 £1,678 £3,208 £3,208 £0 -£1,678 ECG - Programming £6,491 £3,282 £3,208 £3,208 £0 -£3,282 4. Review External Data Central Laboratory - Data Reconciliation £11,745 £7,067 £4,679 £6,238 £1,560 -£5,507 ECG - data Reconciliation £5,873 £3,533 £2,339 £3,119 £780 -£2,754 5. Data Processing CRF Scanning £20,269 £11,264 £9,005 £13,772 £4,766 -£6,498 Data Entry £58,239 £32,685 £25,555 £40,753 £15,198 -£17,486 Obvious Corrections £42,736 £23,984 £18,752 £29,905 £11,153 -£12,831 Data Listings - Review £5,001 £2,807 £2,194 £3,499 £1,305 -£1,502 Validation £60,777 £34,109 £26,668 £42,529 £15,861 -£18,248 Page 14 of 18 Amarin Neuroscience CONFIDENTIAL Change Order No. 2 Version 4, 7th of June 2006 Data Management Contract Costs Removal of USStudy Costs andSynergies EU Study Cost (No Synergy) New Costs (CO#1) Change in Specifications Cost Reduction 6. Coding Data Coding (60% autoencode) £9,228 £5,179 £4,049 £4,049 £0 -£5,179 7. Query Processing Query Resolution £28,864 £16,199 £12,665 £20,198 £7,532 -£8,666 8. Data Transfers to Sponsor Test Transfer £2,449 £1,176 £1,274 £1,274 £0 -£1,176 Final Database Transfer £12,625 £5,981 £6,644 £6,644 £0 -£5,981 9. Closeout Activities CRF Quality Control Reviews (SQRT n+1) Enrolled Patients £1,483 £791 £692 £692 £0 -£791 Critical Item Reviews 100% Enrolled Patients £12,796 £8,411 £4,384 £4,384 £0 -£8,411 Closeout & Archive £4,893 £2,648 £2,246 £2,246 £0 -£2,648 10. SAE Reconciliation SAE Reconciliation £5,741 £3,313 £2,428 £2,428 £0 -£3,313 DATA MANAGEMENT* £426,423 £217,119 £209,304 £304,688 £95,384 -£121,734 *NOTE:No costs have been included for the merging of data between the EU and US studies, which, if requested, may incur an additional cost. CFR DESIGN £16,393 £3,279 £13,114 £15,906 £2,791 -£487 BIOSTATISTICS £163,451 - - £163,451 - - PASS-THROUGH COSTS £50,742 £26,972 £23,770 £34,019 £10,249 £16,723 Page 15 of 18 Amarin Neuroscience CONFIDENTIAL Change Order No. 2 Version 4, 7th of June 2006 The table below summarizes the revised, original and change order cost. Overall costs Revised Cost (STG£) Contract Costs (STG£) Change Order (STG£) CLINICAL RESEARCH TOTAL 1,488,541 1,106,484 382,057 ESTIMATED PASS THROUGH COSTS 1,666,891 281,237 1,385,655 OVERALL CLINICAL TOTAL £3,155,432 £1,387,720 £1,763,512 DATA MANAGEMENT 304,688 426,423 -121,734 CRF DESIGN 15,906 16,393 -487 BIOSTATISTICS 163,451 163,451 0 DM and BIOSTAT PASS-THROUGH Costs 34,019 50,742 -16,723 OVERALL DM and BIOSTAT TOTAL £518,064 £657,009 -£138,944 OVERALL TOTAL £3,673,496 £2,044,729 £1,624,568 Page 16 of 18 Amarin 694/005 Protocol AN01.01.0012 Change Order No. 2Version 4, 7th of June 2006 Payment Schedule Payment Schedule Summary of Costs (CO#2) Change Order Direct Fee Value:£382,057 Initial Payment 10% on signature of Change Order (June 06) £38,205 Monthly Payments x 12 months (June ’06 to May ’07) £28,654.33 per month £343,852 Change Order Direct Fee Value:-£122,221 Initial Payment 10% on signature of Change Order (June 06) -£12,222 Monthly Payments x 12 months (June ’06 to May ’07) - £1,018.51 per month £109,999 SUMMARY:Change Order 2 Payment Schedule Change Order Direct Fee Value:Clinical £382,057 Change Order Direct Fee Value:Data Management -£122,221 £259,836 Summary of Costs (CO#2) 10% upon signature £25,984 Monthly Payments x 12 months (June ’06 to May ’07) £19,487.70 per month £233,852 £259,836 REVISED ICON EU PAYMENT SCHEDULED (CHANGE ORDER #2)U PAYMENT SCHEDULED (CHANGE ORDER #2) Milestone Payments Task Completed Contract Value Contract Signed 342,550 All sites initiated 192,684 50% of patients enrolled 192,684 Initial Payment 10% on signature of C/O#2 25,984 100% of patients enrolled 192,684 Mid-point of treatment phase 192,684 All patients completed and data at DM 192,684 All sites closed 38,537 Final Tables & Listings 25,691 Total Milestones payments £1,396,185 Monthly Payments contract April ’05 - June ‘07 22 15,570 342,550 Monthly Payments change order #2* Jun ’06 - May ‘07 12 19,488 233,852 Total Monthly payments £576,403 Total payments £1,972,587 *Change Order #2:monthly payment have been adjusted to include the increase of the clinical direct cost and decrease the data management cost Page 17 of 18 Amarin 694/005 Protocol AN01.01.0012 Change Order No. 2Version 4, 7th of June 2006 Payment Schedule IN WITNESS WHEREOF, the parties hereto have executed this Change Order by their duly authorised representatives on the date(s) written below. Amarin Neuroscience Limited ICON Clinical Research Limited King’s Park House South County Business Park Laurelhill Business Park Leopardstown UKFK7 9PQ Dublin 18 United Kingdom Ireland 16 October 2006 29 September 2006 DATE DATE /s/ Anthony Clarke /s/ Sean Leech SIGNED SIGNED A. CLARKE SEAN LEECH NAME NAME VP CLINICAL DEVELOPMENT EXEC. VP COMMERCIAL AND ORGANISATIONAL DEVELOPMENT TITLE TITLE Page 18 of 18
